Case 1:19-cv-00867-RLM-MJD Document 197 Filed 06/08/20 Page 1 of 4 PageID #: 12249




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  RYAN GOOKINS,                         )
  RICHARD RECTENWAL,                    )
  INDIANA PREACST, INC.,                )
                                        )
                     Plaintiffs         )
                                        )
              v.                        )     Cause No. 1:19-CV-867 RLM-MJD
                                        )
  COUNTY MATERIALS CORP.,               )
  CENTRAL PROCESSING CORP.,             )
                                        )
                     Defendants         )


                                  OPINION AND ORDER

        This case arises out of a lawsuit the defendants filed against the plaintiffs

  in Hancock County Superior Court. County Materials Corp. bought a company

  that Ryan Gookins and Richard Rectenwal worked for. They became employees

  of County Materials through its staffing agency, Central Processing Corp. Both

  quit their jobs at County Materials within a few months and went on to work at

  Indiana Precast, Inc. County Materials and Central Processing filed the

  underlying action, which was resolved in favor of Mr. Gookins, Mr. Rectenwal,

  and Indiana Precast. County Materials and Central Processing’s motion to

  correct error in that case is pending before the state court.

        The plaintiffs in this action filed an amended complaint in April 2019, and

  the defendants moved to dismiss all three counts of the complaint. The motion

  was referred to Judge Dinsmore for a report and recommendation. He
Case 1:19-cv-00867-RLM-MJD Document 197 Filed 06/08/20 Page 2 of 4 PageID #: 12250




  recommended that the motion be denied as to Counts I and II of the plaintiffs’

  complaint, but that it should be granted as to Count III, and that the plaintiffs

  should be permitted to seek leave to amend the complaint to address any defects

  in Count III. Judge Hanlon, to whom this case was then assigned, agreed and

  adopted the recommendation over the plaintiffs’ objections. The plaintiffs sought

  leave to file a second amended complaint, and Judge Dinsmore denied the

  motion, concluding that the amendment would be futile because Count III would

  be subject to dismissal as amended. The plaintiffs timely filed this objection to

  Judge Dinsmore’s order.

        If a party files an objection to an order entered by a magistrate judge, the

  presiding district judge will consider it and “shall modify or set aside any portion

  of the magistrate judge’s order found to be clearly erroneous or contrary to law.”

  Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1). “The clear error standard means that

  the district court can overturn the magistrate judge’s ruling only if the district

  court is left with the definite and firm conviction that a mistake has been made.”

  Weeks v. Samsung Heavy Indus. Co. Ltd., 126 F.3d 926, 943 (7th Cir. 1997).

        The plaintiffs argue that Count III of their proposed second amended

  complaint properly states claims for civil and criminal conversion, so the

  amendment isn’t futile. The tort for civil conversion “consists either in the

  appropriation of the personal property of another to the party’s own use and

  benefit, or in its destruction, or in exercising dominion over it, in exclusion and

  defiance of the rights of the owner or lawful possessor, or in withholding it from

  his possession, under a claim and title inconsistent with the owner’s.”


                                           2
Case 1:19-cv-00867-RLM-MJD Document 197 Filed 06/08/20 Page 3 of 4 PageID #: 12251




  Computers Unlimited, Inc. v. Midwest Data Sys., Inc., 657 N.E.2d 165, 171 (Ind.

  Ct. App. 1995). A person commits criminal conversion under Indiana law if he

  “knowingly or intentionally exerts unauthorized control over property of another

  person[.]” Ind. Code § 35-43-4-3(a). Exerting control over property “means to

  obtain, take, carry, drive, lead away, conceal, abandon, sell, convey, encumber,

  or possess property, or to secure, transfer, or extend a right to property.” Ind.

  Code § 35-43-4-1(a).

        The plaintiffs specifically argue that Judge Dinsmore erroneously ruled

  that they didn’t allege any facts that would constitute “exerting control over

  property.” They contend that the defendants asserted ownership or control over

  Mr. Gookins’s and Mr. Rectenwal’s “precast industry knowledge, skills,

  relationships, etc.” when they filed the underlying lawsuit against the plaintiffs.

  The plaintiffs haven’t demonstrated that Judge Dinsmore’s conclusion that

  alleging ownership of property in court is not the same as exerting control over

  that property is clearly erroneous or contrary to law.

        Accordingly, the court OVERRULES the objection to the order denying the

  plaintiffs leave to file a second amended complaint. [Doc. No. 107].

        SO ORDERED.

        ENTERED: June 8, 2020



                                    /s/ Robert L. Miller, Jr.
                                 Robert L. Miller, Jr., Judge
                                 Sitting by Designation
                                 U.S. District Court, Southern District of Indiana



                                          3
Case 1:19-cv-00867-RLM-MJD Document 197 Filed 06/08/20 Page 4 of 4 PageID #: 12252




  Distribution:

  Terri L. Bruksch
  BARNES & THORNBURG, LLP (Indianapolis)
  tbruksch@btlaw.com

  Robert L. Burkart
  ZIEMER STAYMAN WEITZEL & SHOULDERS
  rburkart@zsws.com

  Joseph J. Jacobi
  HANSEN REYNOLDS LLC
  jjacobi@hansenreynolds.com

  Jessica C. Mederson
  HANSEN REYNOLDS LLC
  jmederson@hansenreynolds.com

  Danielle M. Nardick
  HANSEN REYNOLDS LLC
  dnardick@hansenreynolds.com

  Thomas Storrs Reynolds, II
  HANSEN REYNOLDS LLC
  treynolds@hansenreynolds.com

  John Patrick Shanahan
  HANSEN REYNOLDS LLC
  jshanahan@hansenreynolds.com

  Clifford R. Whitehead
  ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
  cwhitehead@zsws.com




                                        4
